Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of September 17th 2021 has been considered.
Claims 1-10, 12 and 15-17 are cancelled.
Claims 11, 13, 14 and 18-31 are pending in the current application.
Claims 25-31 are withdrawn from consideration.
Claims 11, 13, 14 and 18-24 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 11, 13, 14, 18, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPub 2013/0333630 A1).

Regarding claim 11: Wang discloses an artificial pet chewing leather and methods of making the chewing leather, comprising pulverizing soaked cow skin scraps into 0.1mm-3.5mm pieces/granules and melting the soaked granules at temperatures between 45°C and 55°C and extruding the molten mixture and molding and/or cutting into desired shapes (see Wang abstract; paragraphs [0007]-[0024] and [0027]; examples). Given the fact the claimed particle size overlap the particle size in Wang, a prima facie case of obviousness exists (see MPEP §2144.05).
Moreover, Wang discloses of using soaked/damp cow skin where the skins were soaked well enough to comprise 50 to about 85% water (see Wang paragraphs [0008]-[0011]), but fails to disclose the length of time of water temperature to attain the water content; However, given the fact the water content (i.e., degree of soaking) depends on the length of time and temperature of the water, it would have been obvious to a skilled artisan at the time the application was filed to have modified Wang and to have adjusted the temperature and length of time of soaking the cow skins in order to optimize attaining skins with 50 to 85% water, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claims 13 and 14: Wang discloses forming dog chews from the whole piece of animal skin and forming it into a desired shape (see Wang Examples 11-12).
Regarding claims 18, 19: Wang discloses adding an animal protein mixture to the soaked cortical granules (see Wang paragraphs [0007]-[0024]).
Regarding claim 21: Wang discloses adding livestock bone powder, which is known to comprise collagen (see Wang paragraphs [0007]-[0024]).
Regarding claim 22: Wang discloses adding a flavor enhancer to the soaked cortical granules (see Wang paragraphs [0024]-[0026]).
Regarding claims 23 and 24: Wang discloses of adding minerals (i.e., trace elements) to the soaked cortical granules (see Wang paragraph [0024]).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., as applied to claims 11, 13, 14, 18, 19, 21-24  above, and further in view of Axelrod et al., (USPub 2007/0289552 A1).

Regarding claim 20: Wang discloses adding an animal protein mixture to the soaked cortical granules (see Wang paragraphs [0007]-[0024]), but fails to disclose vegetable protein; However, Axelrod discloses adding vegetable protein to animal chew comprising rawhide in order to improve chewing and texture (see Axelrod abstract; paragraphs [0004], [0005], [0017]-[0020], [0026], [0040]). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Wang and to have added vegetable protein to the soaked cow skins, in order to attain improve chewing and texture, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed September 17th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Wang fails to disclose the soaking timing and temperatures recited in the claims. The Examiner respectfully disagrees.
As discussed above and to further clarify, while Wang fails to disclose the time and soaking temperature recited in the claims, Wang discloses of using soaked/damp cow skin where the skins were soaked well enough to comprise 50 to about 85% water (see Wang paragraphs [0008]-[0011]). However, given the fact the water content (i.e., degree of soaking) depends on the length of time and temperature of the water, it would have been obvious to a skilled artisan at the time the application was filed to have modified Wang and to have adjusted the temperature and length of time of soaking the cow skins in order to attain skins with 50 to 85% water, and thus arrive at the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792